DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ANTHONY ANSELMO,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-2239

                               [April 14, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Ernest A. Kollra, Judge; L.T. Case Nos. 17-6123 CF10A,
17-8987 CF10A, 18-3161 CF10A, and 18-5681 CF10A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and CIKLIN, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.